      Case 1:21-cv-02991-GHW-KHP Document 21 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                       07/26/2021
SOUTHERN DISTRICT OF NEW YORK
BRIAN TOTIN,

                                     Plaintiff,                   ORDER SCHEDULING
                                                               SETTLEMENT CONFERENCE
                       -against-
                                                                21-CV-2991 (GHW) (KHP)
 BOND NEW YORK PROPERTIES LLC,
 BOND NEW YORK PROPERTIES
 BROKERAGE LLC AND BOND NEW YORK
 REAL ESTATE CORP.,

                                    Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

       A settlement conference in this matter is scheduled for Tuesday, September 21, 2021 at

2:00 p.m. in Courtroom 17-D, United States Courthouse, 500 Pearl Street, New York, New York.

Parties must attend in-person with their counsel. Corporate parties must send the person with

decision making authority to settle the matter to the conference. Counsel and parties are

required to follow the Court’s COVID-safety protocols and should review the Court’s website

in advance of the conference for the most up to date information. The parties are instructed

to complete the Settlement Conference Summary Report and prepare pre-conference

submissions in accordance with the Judge Parker’s Individual Rules of Practice. Pre-conference

submissions must be received by the Court no later than September 14, 2021 by 5:00 p.m.

Dated: New York, New York
       July 26, 2021
                                            SO ORDERED.


                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge
